Citation Nr: 1640673	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  16-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newnan, Georgia


THE ISSUE

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1980 to August 1980.  He also served in the Michigan Army National Guard with periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters come before the Board of Veteran's Appeals (Board) from February 2015 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Newnan, Georgia.  Jurisdiction is currently with the Detroit, Michigan RO based on the claimant's current address.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease, contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1).

While the presumption of soundness under 38 U.S.C.A. § 1111 does apply to a Veteran who achieved "veteran" status through a prior period of active duty and who claims a disability that incurred during a later period of ACDUTRA, the presumption does not apply when the claimant has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Furthermore, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service. Id.; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith, 24 Vet. App. at 47.  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48.

The evidence of record includes a February 1989 Report of Medical History reflecting that the Veteran stated that he "crushed lumbar in [his] back in 1983 and that he was stuck by a "Hi/Low" causing back and head pains.  His service personnel records do not reflect that he was on INACDUTRA or ACDUTRA at the time.  The Board additionally notes that the Veteran sustained injuries during INACDUTRA and ACDUTRA that were determined to not be in the "line of duty."  See Line of Duty Determinations dated November 1985 and April 1990.  However, a July 1984 injury, while not subject to a line of duty investigation, was noted on a July 1984 Statement of Medical Examination and Duty Status to be in the line of duty.  See Report of Investigation Line of Duty and Misconduct Status dated September 1985.

The Veteran contends that he incurred or aggravated a thoracic and/or lumbar spine disability while on ACDUTRA in 1984.  See Application for Compensation dated April 2014.  The Veteran has not been afforded a VA examination to determine the etiology of his claimed thoracic and lumbar spine disabilities.  As there is no medical opinion currently of record addressing the Veteran's contention that his thoracic and lumbar spine disabilities were incurred or aggravated in line of duty during a period of ACDUTRA, the AOJ should arrange to obtain a VA examination addressing all applicable theories of entitlement.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his thoracic and lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA treatment records.

2.  Schedule the Veteran for an examination to determine the current nature and etiology of the Veteran's thoracic spine and lumbar spine disabilities.  The electronic claims folders should be provided to the examiner and reviewed in conjunction with the examination. 

The examiner should indicate that he has reviewed the file in the examination report. All necessary tests and studies should be conducted.

Identify all thoracic and lumbar spine disorders, to include a definitive finding of whether there are arthritic changes.

For any disorder found, to include arthritis if found, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the identified condition that was caused by or aggravated by the Veteran's active service.

In rendering an opinion, the examiner is directed to consider the Veteran's lay statements regarding onset in service and any continuation of symptoms since service.  A complete rationale should be provided for all opinions and conclusions.

3.  Thereafter, re-adjudicate the claim and if the benefit sought on appeal remains denied, issue an appropriate Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




